U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – K/A Amendment No. 1 [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 900 Bedford Street Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 324-7500 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, par value $2.00 per share Indicate by check mark if the registrant in a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933.YesNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934.YesNoþ Check whether the registrant (1)filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNo Check if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Check whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer in Rule 12(b) of the Exchange Act. Large accelerated filer Accelerated filerþ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12B-2 of the Act). YesNoþ Aggregate market value of the voting stock held by nonaffiliates of the registrant as of June30,2009 based on the last sale price as reported on the NASDAQ Global Market:$10,773,105. Number of shares of the registrant’s Common Stock, par value $2.00 per share, outstanding as of March 31,2010: 4,762,727. Documents Incorporated by Reference Form 10-K for fiscal year ended December 31, 2009 filed with the Securities and Exchange Commission on March 15, 2010. Explanatory Note This Amendment No. 1 to our annual report on Form 10-K for the year ended December 31, 2009 initially filed with the Securities and Exchange Commission on March 15, 2010 is being filed to include the information required under Part III of Form 10-K.The rest of Form 10-K is incorporated by reference herein in its entirety. Except as described above, this Form 10-K/A does not revise, update or in any way affect any information or disclosure contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed on March 15, 2010, and we have not updated the disclosures contained therein to reflect any events that have occurred after that date. PART III Item 10.Directors, Executive Officers and Corporate Governance Item 401.Directors, Executive Officers, Promoters and Control Persons The following table contains biographical information about Patriot’s directors, including each director’s specific experience, qualifications, attributes or skills that led to the conclusion that each such person should serve as a director of Patriot, in light of Patriot’s business and structure.There is no arrangement or understanding between any director and any other person or persons pursuant to which such director was or is to be selected as a director. There is no family relationship between any director and any of Patriot's executive officers.Each of the directors has held the principal occupation listed for the past five years, except as set forth below. Name Age Business Experience and Other Directorships Director Since Angelo De Caro 67 Angelo De Caro has served as Patriot's director since Patriot's organization in 1999 and as Patriot's Chairman since his election in 2001. He has also served as Patriot's Chief Executive Officer since 2001 and as President and Chief Executive Officer from 1999 to 2001. He has served as a director of the Bank since 1998, as Chairman of the Board of Directors of the Bank since September 2000, and as Chief Executive Officer of the Bank from June 1999 until October 2000. Mr.DeCaro has been a private investor from 1996 to present. Mr.DeCaro was a General Partner of Goldman, Sachs & Co. from 1986 to 1996 and a Senior Financial Officer of Goldman, Sachs & Co. from 1979 to 1986. In addition, he served on the Executive Committees of Goldman Sachs Swiss Private Bank and Goldman Sachs Trust Services.His history and experience with Patriot as well as his business experience are valuable to the Board’s overall capabilities. Charles F. Howell 61 Charles F. Howell has served as Patriot's Vice Chairman since 2000 and as Patriot's President since 2001. He has also served as a director and President and Chief Executive Officer of the Bank since 2000. From 1998 to 2000, Mr.Howell was a director and President of Summit Bank Connecticut. He also served as Executive Vice President, Chief Operating Officer and a director of each of NSS Bank from 1994 to 1998, and NSS Bancorp from the date of formation in 1997 to 1998.His years of banking experience and leadership qualities are valuable to the Board’s overall capabilities. Robert F. O’Connell 61 Robert F. O’Connell has served as Patriot's director and Senior Executive Vice President and Chief Financial Officer since 2001 and as Patriot's Executive Vice President and Chief Financial Officer from 2000 to 2001. He has also served as a director and Senior Executive Vice President and Chief Financial Officer of the Bank since 2001 and as Executive Vice President and Chief Financial Officer of the Bank from 2000 to 2001. From 1994 to 2000, Mr.O’Connell served as Senior Vice President and Chief Financial Officer of New Canaan Bank and Trust Company and Treasurer/Senior Financial Officer of its successor, Summit Bank, New Canaan, Connecticut.His banking and financial experience are valuable to the Board’s overall capabilities. Philip W. Wolford 62 Philip W. Wolford has served as Patriot's Chief Operating Officer and Secretary since June 2000. He has also served as Chief Operating Officer and Secretary of the Bank since September 2000. Mr.Wolford was Patriot's President and Secretary from December 1999 until June 2000. He was President and Chief Executive Officer of the Bank from September 1994 until June 1999 and Secretary of the Bank from September 1998 until September 2000 and President of the Bank from August 1999 until September 2000. Mr.Wolford has served as Patriot's director since 1999 and a director of the Bank since 1994.His long-tenure with the Bank as well as his banking and financial experience are valuable to the Board’s overall capabilities. John J. Ferguson 70 John J. Ferguson has served as a director of Patriot and the Bank since 2001. He is a Senior Partner of the law firm of Ferguson & Cohen LLP of Greenwich, Connecticut.His legal experience is valuable to the Board’s overall capabilities. John A. Geoghegan 68 John A. Geoghegan has served as a director of Patriot since 1999 and a director of the Bank since 1998. He is the Resident Principal (Partner) of the law firm of Gellert & Klein, P.C., Purchase, New York and its predecessor firm. Previously, Mr.Geoghegan was a director of Barclays Bank, N.A. for over eighteen years.His legal experience together with his long Board service on public company banks are valuable to the Board’s overall capabilities. L. Morris Glucksman 62 L. Morris Glucksman has served as a director of Patriot since 1999 and a director of the Bank since 1993. Mr.Glucksman is a practicing attorney in Stamford, Connecticut.His legal experience is valuable to the Board’s overall capabilities. Michael F. Intrieri 66 Michael F. Intrieri has served as a director of Patriot since 1999 and a director of the Bank since 1993. He is the Director of School Activities, the Career Center and the University of Connecticut, Storrs, “Prep” Program at Stamford High School in Stamford, Connecticut.Dr.Intrieri previously served as the Assistant Principal and Director of Alternate High School in the Stamford, Connecticut public school system. He is on the J.M. Wright Technical School Advisory Board in Stamford, Connecticut.Mr.Intrieri holds an Ed.D. in education and counseling and is a licensed real estate broker and private investor.His business and community service experience are valuable to the Board’s overall capabilities. Raymond B. Smyth 63 Raymond B. Smyth has served as a director of Patriot and the Bank since November 2008. He is a partner in the accounting firm of Masotti & Masotti.In addition, he is a CPA and a financial expert. His business experience together with his financial skills are valuable to the Board’s overall capabilities. The following table provides information concerning the executive officers of Patriot and the Bank.Information about Messrs. DeCaro, Howell, O’Connell and Wolford, appears in the above table. Name Age Business Experience Michael A. Capodanno 49 Michael A. Capodanno has served as Senior Vice President since April 2008 and Patriot's Senior Vice President and Controller from April 2004 to April 2008.He has also served as Senior Vice President of the Bank from April 2008, Senior Vice President and Controller of the Bank from April 2004 to April 2008 and as Vice President and Controller of the Bank from 2001 to 2004. John Kantzas 74 John Kantzas has served as Executive Vice President and Cashier of the Bank since 1994. Martin G. Noble 60 Martin G. Noble has served as Executive Vice President and Chief Lending Officer of the Bank since February 1999. Todd C. Scaccia 48 Todd C. Scaccia has served as Vice President of the Bank since February 2008 and Vice President and Controller since April 1, 2008.From 2006 to 2007, he served as Controller for Home Funding Group, a mortgage broker.From 2005 to 2006, he served as Vice President and Chief Financial Officer for VakifBank, New York Branch, a Turkish bank.From 2004 to 2005, he served as Vice President of Accounting at Abbey National Treasury Services, a British bank.From 2000 to 2004, he served as Vice President and Controller of LBS Bank, a Slovenian bank. Item 405.Compliance with Section 16(a) of the Exchange Act Patriot's directors, Patriot's executive officers and anyone owning beneficially more than ten percent of Patriot's equity securities are required under Section 16(a) of the Securities Exchange Act of 1934 to file with the SEC reports of their ownership and changes of their ownership of Patriot's common stock.They must also furnish copies of the reports to Patriot.Based solely on Patriot's review of the reports furnished to Patriot and any written representations that no other reports were required, Patriot believes that during 2009, Patriot’s directors and executive officers complied on a timely basis with all applicable Section 16(a) filing requirements. Item 406.Code of Ethics Each of Patriot's Chief Executive Officer, Chief Financial Officer and Chief Accounting Officer is required to comply with the Patriot National Bancorp, Inc. Code of Conduct for Senior Executive Financial Officers adopted by Patriot's Board of Directors. The Code of Conduct was adopted to deter wrongdoing and promote honest and ethical conduct; full, fair, accurate and timely disclosure in public documents; compliance with law; prompt internal reporting of Code violations, and accountability for adherence to the Code. The Code of Conduct was filed with the Securities and Exchange Commission as an exhibit to Patriot's Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004.All of Patriot's directors, officers and employees are also required to comply with a general Code of Conduct that satisfies the rules set out in Section406(c) of the Sarbanes-Oxley Act of 2002.Shareholders may request a copy of either Code, without charge, by contacting Robert F. O’Connell, Senior Executive Vice President and Chief Financial Officer, Patriot National Bancorp, Inc., 900 Bedford Street, Stamford, Connecticut 06901 (203) 324-7500. Item 407(c)(3).Corporate Governance; Material Changes to Shareholder Nomination Procedures There have been no material changes to the procedures by which Patriot shareholders may recommend nominees to Patriot’s board of directors, since the shareholder nominations disclosure was last provided to Patriot shareholders on or about April 30, 2009 in Patriot’s Proxy Statement for its 2009 Annual Meeting. Item 407(d)(4).Corporate Governance; Separately-Designated Audit Committee Patriot has a separately-designated Audit Committee.The members of the Audit Committee are Messrs. Ferguson, Intrieri and Smyth, each of whom is an independent director under applicable SEC and NASDAQ rules. Item 407(d)(5).Corporate Governance; Audit Committee Financial Expert Patriot’s Board has determined that Mr. Smyth has the professional experience necessary to qualify him as an “audit committee financial expert” under SEC rules. Item 11. Executive Compensation Item 402.Executive Compensation The Compensation Committee of Patriot's Board of Directors determines executive compensation (other than payments or benefits that are generally available to all other employees of Patriot). The Compensation Committee considers the recommendations of Messrs. De Caro and Howell relative to all executive compensation other than their own. Objectives of Patriot’s Compensation Programs Patriot does not pay direct cash compensation to its executive officers. However, Patriot's executive officers also serve as executive officers of the Bank and are compensated by the Bank. Patriot's compensation philosophy is to support its operational goals with effective but straight forward compensation programs. Patriot believes that simple, cash-based incentives will serve Patriot and Patriot's shareholders best. Incentives are generally paid in cash as they reflect a “pay as you go” compensation philosophy. Patriot does not compensate its executives with traditional perquisites such as club memberships, automobiles or travel allowances. Patriot does not maintain a defined benefit retirement plan or an employee stock ownership plan. Patriot has not granted stock options to Patriot's executive officers since 1999, or stock equivalent awards since 2003. The compensation programs for executive officers are administered by the Compensation Committee and are outcome-oriented; designed to attract, retain and reward the best employees, further Patriot's business objectives and promote shareholder value. The Committee believes it provides attractive, market based compensation programs with performance incentives aligned with shareholder’s interests. The Committee believes Patriot's business objectives will be enhanced by this strategy. The compensation decisions for executive officers are derived after examining available survey and other peer information, and evaluating individual performance and Patriot’s performance. However, the Committee has determined that available peer information is inadequate for Patriot’s purposes because of the scarcity of similar institutions in the greater New York area. The Committee does not employ a compensation consultant, but does consult publicly available compensation information and information provided by its advisors when making compensation decisions. Identification of and Reward Objectives for Each Compensation Program Compensation paid to Patriot’s executive officers in 2009 generally consisted of the following components: Base Salary, short-term cash bonuses available under the Patriot Annual Bonus Plan and participation in Patriot's employee benefit plans.Since 2009 performance goals for the Company were not achieved, no payments were made under the Patriot Annual Bonus Plan or incentive programs tied to stock performance. No stock options or other equity awards were granted to executive officers in 2009. The compensation components, described below, apply to all of the Named Executive Officers. Base Salaries.In determining base salaries for Patriot's executive officers, the Committee attempts to ensure that base salaries are competitive with New York area financial institutions that Patriot considers to be alternative places of employment for Patriot's executive officers. All of the Named Executive Officers receive a base salary.Mr. Howell voluntarily chose not to take his contractual entitlement to a $20,000 salary increase for 2009. Short Term Bonuses.Bonus compensation for executive officers generally consists of cash awards from Patriot’s Annual Cash Bonus Plan (“PACBP”). The PACBP provides for cash bonuses based solely on performance. Reward objectives are based on Patriot’s annual “profit” for the year.No payments were made under this program for 2009 performance. Patriot’s Reasons for Choosing to Pay Each Compensation Element The Compensation Committee believes that it is necessary to offer executive officers Base Salary and short term bonuses to attract and retain talented individuals committed to creating long-term franchise and shareholder value. The Compensation Committee believes that the compensation program it has developed is consistent with Patriot’s long-term objectives and to attract and retain talented and committed executive officers.However, Patriot and the Committee have and continue to make short-term adjustments to plans due to the financial challenges currently faced by Patriot. Patriot’s Determinations of Amounts of Compensation Paid to Executives The Compensation Committee considers, determines and approves the mix of Base Salary and short term bonuses payable to the executive officers. The Committee evaluates the performance of the executive officers relative to the PACBP, and makes awards based on job responsibilities and expectations. The Committee additionally takes into account the evaluation of the performance of executive officers from Messrs.DeCaro and Howell. The Compensation Committee reviews, but is not conclusively influenced by, available “peer” and survey data in making these determinations. The Compensation Committee meets at least annually to review and approve the compensation of the executive officers. The decisions made by the Compensation Committee as to executive compensation are discretionary and are based on an assessment of performance against certain goals. Descriptions of Each Element of Compensation Base Salary The Committee reviews annual base salaries during the fourth quarter of each year.The annual base salaries are designed to be competitive with base salaries for comparable positions at financial institutions similar in size, locale and profile. The actual annual base salary for each officer is not determined using a formula or based on a certain percentage of peer medians, but is determined based on each individual’s particular experience, talents, and responsibilities, with consideration of the executive officer’s specific responsibilities relative to Patriot's business objectives.In 2009, a salary freeze for all officers was put into effect in respect of the financial challenges currently faced by Patriot.Mr. Howell chose not to take a contractually entitled $20,000 increase in base salary for 2009. Patriot’s Annual Cash Bonus Plan The philosophy of the Committee in administering the PACBP is rooted in a “profit sharing” concept in which designated officers, including Patriot's executive officers, participate. Each officer is assigned a number of points by the Board of Directors or its Personnel Committee. The points assigned to each officer are converted into a percentage of the total points assigned to all officers, which percentage is applied to the available “profit” at year end. For these purposes, “profit” is defined as the GAAP equivalent of pre-tax net income. The annual cash bonus is determined strictly by application of this formula.Based on the performance of the Company for 2009, no payments were under this Plan for 2009. All of Patriot's Named Executive Officers participate in the PACBP. Long Term Cash Incentives The Named Executive Officers other than Mr. De Caro were awarded long term cash incentives of varying kinds in prior years. Those programs have been discontinued. Mr. Howell has received cash based stock appreciation rights and restricted stock under a discontinued long-term incentive plan. Messrs. Noble, O’Connell and Wolford have received cash based stock appreciation rights. Mr. Wolford also received stock options in 1999 when the Bank reorganized into a holding company structure. The restricted stock rights and stock appreciation rights vest over varying terms of years. They were designed to retain and motivate Patriot's executive officers. They were also designed to align the financial interests of Patriot's executives with those of Patriot's shareholders. The awards are all fully deductible by Patriot for income tax purposes upon exercise or vesting. Patriot also previously provided stock-based, long-term incentive compensation to certain executives in the form of options to purchase common stock and restricted stock awards. Patriot's current compensation philosophy does not include the award of stock options or equivalents. Other In addition to the compensation paid to executive officers as described above, executive officers received, along with, and on the same terms as, other employees, certain benefits pursuant to Patriot's 401(k) Plan. Additional Executive Officer Compensation Considerations The Compensation Committee generally does not adjust salaries for executive officers during the year, unless it does so to recognize a change in job responsibility or other unforeseen condition. Similarly, the Compensation Committee generally does not adjust targets under the PACBP during the year, provided it may adjust targets in response to tax or accounting changes or adjustments during the year. The Compensation Committee considers the views and recommendations of Messrs. DeCaro and Howell with regard to compensation of the other executive officers. The Compensation Committee itself makes all decisions on executive officer compensation. Patriot has entered into employment agreements with Mr. Howell and Mr.O’Connell, and change of control agreements with each of Messrs. De Caro, Howell, O’Connell, Noble and Wolford and Mrs. Barbara Budnick. Mr.Howell’s employment agreement was entered into effective January 1, 2007 and expired on December 31, 2009.Mr. O’Connell’s employment agreement was entered into December 31, 2007 and expires on December 31, 2010.Patriot entered into a change of control agreement with Mr. De Caro in recognition of the importance to Patriot of his continued strategic leadership. Patriot entered into, or enhanced the benefits from, change of control agreements with the other executive officers in recognition of their continued importance to Patriot and their increased responsibilities as a consequence of Patriot's significant growth. Each change of control agreement contains “single trigger” provisions. This means that the officer is entitled to change of control compensation if there is a change of control of Patriot, even if the officer is offered comparable employment with and/or remains in the employ of a successor to Patriot.Each agreement contains a six month non-competition provision that would be effective if any change of control payments are made. The Compensation Committee considers the effects of tax and accounting treatments when it determines executive compensation. For example, in 1993, the Internal Revenue Code was amended to disallow publicly traded companies from receiving a tax deduction on compensation paid to executive officers in excess of $1million (Section 162(m) of the Code), unless, among other things, the compensation meets the requirements for performance-based compensation. In structuring Patriot’s compensation programs and in determining executive compensation, the Committee takes into consideration the deductibility limit for compensation. The Committee reserves the right, however, in the exercise of its business judgment, to establish appropriate compensation levels for executive officers that may exceed the limits on tax deductibility established under Section 162(m) of the Code. Also, payments under the change of control agreements for the Named Executive Officers are capped based on Section 280G of the Code. If the proposed payments under the agreements would exceed the Section 280G limit on such payments and thereby would impose an excise tax on the officer, the payments would be reduced to an amount that would avoid such additional tax. Risk Management Related to Compensation Policies and Practices Based on a review and evaluation of Patriot's compensation policies and programs and corporate governance processes and related risk management and controls, the Compensation Committee has concluded that no material risks arise from Patriot's compensation policies and practices that are reasonably likely to have a material adverse effect on Patriot. COMPENSATION OF EXECUTIVE OFFICERS AND DIRECTORS Annual Compensation The following Summary Compensation Table sets forth certain information with respect to the compensation of Patriot's principal executive officer, principal financial officer and three most highly compensated executive officers during 2009.Each individual listed in the table below may be referred to as a Named Executive Officer or NEO.The material terms of each officer’s employment agreement and/or change of control agreement, as applicable, are disclosed below following the Summary Compensation Table.No options or other equity-based awards were made, repriced or otherwise modified during 2009 for any of the Named Executive Officers.Salary and cash bonus payments constitute all of the total compensation for NEO’s; they do not receive any equity compensation. No cash bonus payments were made in 2009.Patriot’s straight forward executive compensation program emphasizes cash salary and incentives as the principal compensation components for executives. Name and Principal Position Year
